DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 11/02/2022, the amendments have been considered. Claims 1-12 have been canceled. Claims 13-19 are newly added. Claims 13-19 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant’s arguments, filed 11/02/2022, with respect to the Specification Objection of the Title have been fully considered and are persuasive.  The Specification Objection of the Title has been withdrawn. 

Applicant’s arguments with respect to claims 13, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the first terminal” and “the second terminal” in lines 7 and 12.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 14-17, which claim dependency from claim 13, they are rejected for the same reasons as set forth in the rejection of claim 13 above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Justin Khan (US 20160246936 A1), hereinafter “Khan”.

Regarding Claim 18, Khan discloses a communication terminal by which a first explainer calls a second explainer during a call between the first explainer and a customer (Khan, Paragraph 0139, one expert who is with a client during a session selects another expert to join in the active session with said client),
the communication terminal comprising:
a receiver to receive selection of the second explainer from a list of explainers (Khan, Paragraphs 0139, 0141, selecting one or more experts from a list to participate);
and a transmitter-receiver to transmit, to the second explainer selected by the first receiver, a participation request for causing the second explainer to participate in the call between the first explainer terminal and the store terminal (Khan, Paragraphs 0139, 0141, expert sends invitation to one or more experts from a list to participate).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Mehran Mehregany (US 20040054649 A1), hereinafter “Mehregany”.

Regarding Claim 13, Khan discloses a communication system, comprising:
a first explainer terminal to be operated by a first explainer (Khan, Paragraphs 0027-0029, 0038-0039, experts contain a device to communicate. Paragraph 0180, experts connect via expert’s computer);
a second explainer terminal to be operated by a second explainer (Khan, Paragraphs 0027-0029, 0038-0039, experts contain a device to communicate. Paragraph 0180, experts connect via expert’s computer);
and a store terminal to be operated by a customer (Khan, Paragraphs 0038-0039, variety of consumer electronic devices being used. Paragraph 0119, user/client accesses experts by registering. Paragraph 0180, clients connect via client’s computer),
wherein the first explainer calls the second explainer terminal operated by the second explainer during a call between the first explainer terminal operated by the first explainer and the store terminal operated by the customer (Khan, Paragraph 0139, one expert who is with a client during a session selects another expert to join in the active session with said client),
wherein the first terminal includes:
a first receiver to receive selection of a second explainer from a list of explainers (Khan, Paragraphs 0139, 0141, selecting one or more experts from a list to participate);
and a transmitter-receiver to transmit, to the second explainer selected by the first receiver, a participation request for causing the second explainer to participate in the call between the first explainer terminal and the store terminal (Khan, Paragraphs 0139, 0141, expert sends invitation to one or more experts from a list to participate),

However, Khan fails to explicitly disclose and wherein the second terminal includes: a second receiver configured to receive an operation by the second explainer, the operation being an operation responding to the participation request.

 
Mehregany, from the same or similar field of endeavor, discloses wherein the second terminal includes:
a second receiver configured to receive an operation by the second explainer, the operation being an operation responding to the participation request (Mehregany, Paragraph 0022, Communications, including email and requests for proposals/requests for information, can be sent to experts who are utilizing other client computers via network. Paragraph 0029, adding members to the expert team.  Paragraphs 0041-0042, user searches for individuals to form the expert team. User adds experts located to the expert team).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan in view of Mehregany in order to further modify the method of employee collaboration from the teachings of Khan with the method of performing communication sessions with a group of experts from the teachings of Mehregany.
One of ordinary skill in the art would have been motivated because the users can communicate with other experts from the same or similar field in order to solve a problem (Mehregany– Paragraph 0046).

Regarding Claim 14, the combination of Khan and Mehregany disclose the communication system according to claim 13 above, where Mehregany further discloses wherein the list of explainers includes information on a name and an attribute of the second explainer (Mehregany, Paragraph 0022, client computer desires to find expertise for a project. Paragraph 0028, initiating searches for expert profiles based on user input. Paragraph 0029, information regarding experts that are located through a search can be viewed in expertise profiler).

Regarding Claim 15, the combination of Khan and Mehregany disclose the communication system according to claim 14 above, where Mehregany further discloses wherein the attribute is an expertise of the second explainer (Mehregany, Paragraph 0024, user page includes information about themselves, abilities, accomplishments, trainings, expertise, and the like, wherein the information can be searched for and viewed by other members of the organization. Paragraph 0029, information regarding experts can be viewed in the expertise profiler, which includes information such as name, affiliation, education, contact information, and the like).

Regarding Claim 16, the combination of Khan and Mehregany disclose the communication system according to claim 15 above, where Mehregany further discloses further comprising:
communication management circuitry (Mehregany, Paragraph 0017, client computer includes a personal computer that is used to communicate with other computers through the network);
and a display controller configured to display, on the list of explainers, the expertise of the second explainer and an operating status of the second explainer maintained by the communication management circuitry (Mehregany, Paragraph 0017, client computer includes a personal computer that is used to communicate with other computers through the network. Paragraph 0029, information regarding experts can be viewed in the expertise profiler, which includes information such as name, affiliation, education, contact information, and the like. Paragraph 0032, user’s provide activities and interests).

Regarding Claim 17, the combination of Khan and Mehregany disclose the communication system according to claim 16 above, where Mehregany further discloses wherein when the operating status of the second explainer is updated while the list of explainers is being displayed, the updated operating status is reflected in the list of explainers (Mehregany, Paragraph 0032, members can search for profiles using the advance search screen, wherein the users have activities and interests in their profile).


Claim 19 carries similar limitations as discussed with regards to Claim 13 above and therefore is rejected for the same reason.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446